PER CURIAM.
We reverse the trial court’s child support award of $300 per month. There is no competent, substantial evidence that appellant had the ability to pay that amount or that the child’s needs exceeded $270 per month. The case is remanded for reconsideration of the award. At this proceeding the trial court may take additional testimony on all of appellant’s available income and assets and the child’s pro rata share of the father’s housing, food, utilities, and transportation expenses.
Reversed and remanded with directions.
DANAHY, A.C.J., and FRANK and PARKER, JJ., concur.